Title: John Adams to Abigail Adams, 9 February 1797
From: Adams, John
To: Adams, Abigail


          
            My dearest Friend
            Phila. Feb. 9. 1797
          
          The Die is cast, and you must prepare yourself for honourable Tryals.
          I must wait to know whether Congress will do any Thing or not to furnish my House— if they do not I will have no House before next Fall. and then a very moderate one, with very moderate Furniture.
          The Prisoners from Algiers arrived Yesterday in this City, in good health and looking very well. Captn. stevens is among them. one Women rushed into the Crowd & picked out her Husband, whom she had not Seen for 14 years. I am and ever shall / be yours and no others
          
            J. A
          
          
            Mr Sullivan and young Johnson are to breakfast with me.
          
        